 

FlLED

December13, 2018
UNITED STATES DISTRICT COURT FOR THE cLERK, us DlSTRlcT couRT

EASTERN D|STR|CT l
CAL|FORN|

EASTERN DISTRICT oF CALIFoRNIA DEPMLW, '

 

 

 

UNITED STATES OF AMERICA, )
) Case No. 21 12CR00398-WBS

Plaintiff, )

v. ) ORDER FOR RELEASE OF
) PERSON IN CUSTODY

ZACHARY KURTZ, )
)

)

Defendant.

 

TO: UNITED STATES MARSHAL:

This is to authorize and direct you to release ZACHARY KURTZ , Case No. _
2112CR()()398-WBS , Charge Supervise Release Violation , from custody subject to the
conditions contained in the attached “Notice to Defendant Being Released” and for the following
reasons:

Release on Personal Recognizance

Bail Posted in the Surn of $___

Unsecured Appearance Bond
Appearance Bond with l()% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) Conditions as stated on the record.

Issued at Sacrarnento.CA on December 13. 2018 at 3149 nm

By /s/ Allison Claire/s/ Allison Claire

Allison Claire
United States Magistrate Judge

 

Copy 2 - Court

 

 

